Citation Nr: 0500204	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  03-04 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUE

Entitlement to service connection for impotence, claimed as 
secondary to service-connected postoperative varicocelectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1947 to February 1949, and from August 1949 to 
September 1952.  Service personnel records indicate that he 
had additional service (active duty for training) with the 
U.S Army Reserves from 1964 to September 1985.  This case is 
before the Board of Veterans' Appeals (Board) on appeal from 
a September 2002 decision of the Albuquerque Department of 
Veterans Affairs (VA) Regional Office (RO), which increased 
the rating for service-connected postoperative 
varicocelectomy to 20 percent, and denied service connection 
for impotence claimed as secondary to the postoperative 
varicocelectomy.  In his notice of disagreement with the 
September 2002 decision, the veteran limited his appeal to 
the issue of entitlement to service connection for impotence.  
Accordingly, this is the only issue before the Board.  In 
January 2003, the veteran requested a videoconference hearing 
before a Veterans Law Judge.  He canceled the hearing request 
by February 2003 correspondence.  


FINDINGS OF FACT

Impotence was not manifested in service, and there is no 
competent evidence relating the veteran's claimed impotence 
to service or to service-connected postoperative 
varicocelectomy.  


CONCLUSION OF LAW

Service connection for impotence is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.310 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case, and the requirements therein appear met.  

Well-groundedness is not an issue; the claim has been 
considered on the merits.  The veteran was provided VCAA 
notice by May 2002 (prior to the decision appealed) and 
August 2003 correspondence from the RO, and in a statement of 
the case (SOC) issued in January 2003.  He was notified (in 
the May 2002 and August 2003 correspondence, in the September 
2002 decision, in the SOC, and in supplemental SOCs (SSOC) 
issued in May and September 2003) of everything required, and 
has had ample opportunity to respond or supplement the 
record.  The case was reviewed de novo subsequent to the 
notice.  

Regarding content of notice, the September 2002 decision, the 
January 2003 SOC, and the SSOCs informed the veteran of what 
the evidence showed.  The SOC and SSOCs informed him of the 
controlling law and regulations.  He was advised in the May 
2002 and August 2003 correspondence, and in the SOC, that VA 
would make reasonable efforts to help him get pertinent 
evidence, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  The SOC advised him of what the evidence must show 
to establish entitlement to service connection for impotency 
claimed as secondary to service-connected postoperative 
varicocelectomy, and what information or evidence VA needed 
from him.  Specifically, the May 2002 and November 2003 
correspondence, and the January 2003 SOC, informed the 
veteran of the allocation of responsibility of the parties to 
identify and obtain additional evidence in order substantiate 
his claim.  While the veteran was not advised verbatim to 
submit everything he has pertaining to his claim, he was 
advised to submit, or provide releases for VA to obtain, any 
pertinent records.  The May 2002 correspondence specifically 
advised the veteran to "tell [VA] about any additional 
information or evidence that you want [VA] to get for you."  
This was equivalent to advising him to submit everything 
pertinent.  Everything submitted to date has been accepted 
for the record and considered.  

Regarding the duty to assist, VA has obtained all records of 
which there was notice, and arranged for a VA examination and 
medical opinion.  A Decision Review Officer reviewed the 
claim de novo (see January 2003 SOC and May 2003 SSOC).  
Development is complete to the extent possible; VA's duties 
to notify and assist are met.  Hence, the Board finds it 
proper to proceed with appellate review.  It is not 
prejudicial to the appellant for the Board to do so.  Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Background

By a November 1982 decision, the RO granted service 
connection for postoperative varicocelectomy, rated 
noncompensable.  Service medical records indicate the veteran 
underwent a left varicocelectomy in February 1952.  A clinic 
record dated February 11, 1952, indicates that the veteran 
was convalescing from the procedure, and was 
"asymptomatic."  The wound sustained during the 
varicocelectomy was clean and healing, with only slight 
residual swelling of the scrotum.  The remainder of the 
service medical records are negative for residuals of the 
varicocelectomy or any other genitourinary disorder.  A 
September 1952 report of examination on the veteran's 
separation from active service, shows diagnosis of 
"[v]aricocelectomy, at age of 22, with no residuals."  
Medical records generated during the veteran's service in the 
U.S. Army Reserve are negative for residuals of a 
varicocelectomy.  

Essentially, the veteran contends that he is now impotent, 
and the impotence is causally related to his service-
connected varicocelectomy.  In the alternative, he contends 
that he is impotent due to medication prescribed by VA, 
specifically labetalol and finesteride.  The veteran filed an 
application for service connection for a "urinary 
condition" in October 2001, which also included a claim of 
service connection for impotence, claimed secondary to a 
"urinary condition."  He reported that he had not been able 
to achieve an erection for approximately the last 5 years, 
and he opined "that this is directly related to my urinary 
condition."  He stated that he was treated at a VA medical 
facility and was given "injections" that were discontinued 
when they proved ineffective, and he had "not received 
further treatment."  

Postservice medical evidence includes an October 1982 report 
of VA examination, which is negative for residuals of a 
varicocelectomy or any other genitourinary disorder.  

VA outpatient records dated from July 2000 to April 2003 show 
treatment the veteran received for numerous medical problems, 
including coronary artery disease (CAD) and benign prostatic 
hypertrophy (BPH).  Labetalol was prescribed in treatment of 
the veteran's CAD, and finesteride was prescribed in 
treatment of his BPH.  The records do not reflect treatment 
for impotence, and are generally negative for any chronic 
genitourinary disorder other than the noted BPH.  

On VA examination in August 2002, it was reported that the 
veteran currently had pain at both testicles, "even though 
he has not had intercourse since about three to four years 
ago because of impotence."  The veteran denied having any 
endocrinological problems, and denied having any infectious 
or vascular symptoms.  He did report some psychological 
symptoms with depression.  He denied having any neurological 
symptoms, but he complained of genitourinary symptoms 
including frequent urinary incontinence due to his prostate 
condition.  The veteran reported that he had never received 
any treatment for his impotence.  The examiner noted that the 
veteran took multiple medications (including labetalol and 
finasteride, which he had taken over the prior nine years).  
The examiner further noted that labetalol and finasteride 
"are well know to cause impotence."  Examination revealed 
that the veteran's right testicle was of normal size, with 
evidence of some varicocele.  There was tenderness at the 
left testicle, but no varicocele was felt.  There was no 
redness or swelling noted on the scrotum.  The diagnosis was 
"[s]tatus post varicocelectomy, found."  The examiner 
further reported:

It is my medical opinion that this 
veteran's varicocelectomy is not related 
to [his] impotence.  I base my decision 
in that this veteran has too many 
conditions that can cause impotence 
including the normal progression of aging 
. . . with most likely secondary to the 
strong medications he is taking that can 
cause impotence to include finasteride, 
which he has been taking since nine years 
ago, and labetalol which he has been 
taking since about a year ago.  So at 
this time there is no medical evidence 
that a varicocelectomy can cause 
impotence.  

The most recent RO rating decision of record, dated in 
December 2002, shows that the disabilities for which service 
connection is currently in effect include postoperative 
varicocelectomy, post-traumatic stress disorder, a cervical 
spine disorder, a thoracic spine disorder, residuals of a 
lumbar spine injury, sinusitis, hearing loss, and tinnitus.  

Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
a disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  A 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  

Under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a), special 
monthly compensation may be paid for loss of use of a 
creative organ.  The law provides that if a veteran, as the 
result of a service-connected disability, has suffered the 
anatomical loss or loss of use of one or more testicles, 
special monthly compensation is payable in addition to the 
basic rate of compensation otherwise payable on the basis of 
degree of disability.  Id.  Loss of a creative organ will be 
shown by acquired absence of one or both testicles (other 
than undescended testicles) or other creative organ.  Loss of 
use of one testicle will be established when examination by a 
board finds that:  (a) the diameters of the affected testicle 
are reduced to one-third of the corresponding diameters of 
the paired normal testicle; or (b) the diameters of the 
affected testicle are reduced to one-half or less of the 
corresponding normal testicle and there is alteration of 
consistency so that the affected testicle is considerably 
harder or softer than the corresponding normal testicle; or 
(c) if neither of the conditions (a) or (b) is met, when a 
biopsy, recommended by a board including a genitourologist 
and accepted by the veteran, establishes the absence of 
spermatozoa.  38 C.F.R. § 3.350(a)(1)(i).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

Regarding the claim of service connection for impotence, such 
disorder was not manifested in service, and there is no 
competent evidence that relates the veteran's impotence to 
service or to a service-connected disability.  Accordingly, 
direct service connection for impotence is not warranted.  

The veteran's theory of entitlement to service connection for 
impotence is essentially that such disability is secondary to 
his service-connected varicocelectomy.  VA physicians have 
not found that there is such a relationship, and the veteran 
has neither submitted any competent (medical) evidence to 
that effect, nor indicated that any such evidence exists and 
is available.  In fact, the most recent medical evidence of 
record specifically addressing this issue (VA examination in 
August 2002) contains the express opinion of a VA physician 
that the veteran's impotence is not related to the service-
connected varicocelectomy.  There is no medical evidence or 
opinions to the contrary.  While the physician noted that 
finasteride and labetalol, which the veteran takes, are 
medications well know to cause impotence, the medical 
evidence clearly shows that here those medications were 
prescribed in treatment for the veteran's CAD and BHP - two 
disorders for which service connection has not been granted.  
Without competent evidence of a nexus between the veteran's 
impotence and the service-connected varicocelectomy, or 
between his impotence and a medication he takes for a 
service-connected disability, secondary service connection 
for impotence is also not warranted.  

The Board has reviewed the veteran's contentions.  His 
statements to the effect that his impotence is related to his 
service-connected varicocelectomy, or to medications he is 
taking for service connected disorders, cannot by themselves 
establish that this is so.  As a layperson, he is not 
competent in matters requiring specialized medical knowledge, 
skill, training, or education.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

The doctrine of resolving a reasonable doubt in the veteran's 
favor does not apply as the preponderance of the evidence is 
against this claim.  


ORDER

Service connection for impotence is denied.  



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


